        Case 2:20-cv-00294-SMJ         ECF No. 1        filed 08/19/20   PageID.1 Page 1 of 6




1

2

3

4

5

6

7

8

9
                              UNITED STATES DISTRICT COURT
10                           EASTERN DISTRICT OF WASHINGTON
                                    SPOKANE DIVISION
11
     STEVEN BELL,                                   )
12                                                  )
           Plaintiff,                               )
13                                                  )
           v.                                       )       Case No. 2:20-cv-294
14
                                                    )
                                                    )
15
     UHG I LLC and JTM CAPITAL                      )
16   MANAGEMENT, LLC,                               )
                                                    )
17         Defendants.                              )

18                                   PLAINTIFF’S COMPLAINT

19         Plaintiff, STEVEN BELL (“Plaintiff”), through his attorney, SHARON D. COUSINEAU,
20
     alleges the following against Defendants, UHG I LLC (“UHG”) and JTM CAPITAL
21
     MANAGEMENT, LLC (“JTM Capital”) (“Defendants” collectively):
22
                                          INTRODUCTION
23
        1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692
24
           et seq. (“FDCPA”).
25

     PLAINTIFF’S COMPLAINT                                                           Sharon D. Cousineau
                                                    1                               Samwel Cousineau, PC
                                                                             700 West Evergreen Boulevard
                                                                             Vancouver, Washington 98660
                                                                     Tel. 360-750-3789 / Fax 360-750-3788
        Case 2:20-cv-00294-SMJ          ECF No. 1        filed 08/19/20   PageID.2 Page 2 of 6




                                    JURISDICTION AND VENUE
1
        2. This Court has jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k FDCPA.
2

3       3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

4          actions may be brought and heard before “any appropriate United States district court

5          without regard to the amount in controversy.”

6       4. Venue and personal jurisdiction in this District are proper because Defendants do or
7          transact business within this District, and a material portion of the events at issue occurred
8
           in this District.
9
                                                PARTIES
10
        5. Plaintiff is a natural person residing in the City of Spokane, Spokane County, State of
11
           Washington.
12
        6. Plaintiff is a consumer as that term is defined by the FDCPA.
13
        7. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.
14
        8. Defendants are debt collectors as that term is defined by the FDCPA.
15

16      9. Within the last year, Defendants attempted to collect a consumer debt from Plaintiff.

17      10. UHG is a New York-organized limited liability company and national debt collection

18         agency located in the City of Williamsville, Erie County, State of New York.

19      11. JTM Capital is a New York-organized limited liability company and national debt
20
           collection agency located in the City of Buffalo, Erie County, State of New York.
21
        12. Defendants are business entities engaged in the collection of debt within the State of
22
           Washington.
23
        13. Defendants’ business includes, but is not limited to, collecting on unpaid, outstanding
24
           account balances.
25

     PLAINTIFF’S COMPLAINT                                                            Sharon D. Cousineau
                                                     2                               Samwel Cousineau, PC
                                                                              700 West Evergreen Boulevard
                                                                              Vancouver, Washington 98660
                                                                      Tel. 360-750-3789 / Fax 360-750-3788
        Case 2:20-cv-00294-SMJ           ECF No. 1        filed 08/19/20   PageID.3 Page 3 of 6




        14. When an unpaid, outstanding account is placed with Defendants it is assigned a file
1
           number.
2

3       15. The principal purpose of Defendants’ business is the collection of debts allegedly owed to

4          third parties.

5       16. Defendants regularly collect, or attempts to collect, debts allegedly owed to third parties.

6       17. During the course of its attempts to collect debts allegedly owed to third parties,
7          Defendants send to alleged debtors bills, statements, and/or other correspondence, via the
8
           mail and/or electronic mail, and initiate contact with alleged debtors via various means of
9
           telecommunication, such as by telephone and facsimile.
10
        18. Defendants acts throUHG its agents, employees, officers, members, directors, heirs,
11
           successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
12
                                      FACTUAL ALLEGATIONS
13
        19. Defendants are attempting to collect a consumer debt from Plaintiff, allegedly arising from
14
           a Capital One Bank account.
15

16      20. Plaintiff’s alleged debt owed arises from transactions for personal, family, or household

17         purposes.

18      21. At all times relevant hereto, JTM Capital owned the alleged debt.

19      22. At all times relevant hereto, UHG was engaged by JTM Capital to collect the alleged debt.
20
        23. Within the past year of Plaintiff filing this Complaint, UHG began placing collection calls
21
           to Plaintiff in an attempt to collect the alleged debt.
22
        24. UHG called Plaintiff on his telephone number at xxx-xxx-0560 and xxx-xxx-2899, in an
23
           attempt to collect the alleged debt.
24
        25. UHG calls Plaintiff from 866-651-7663, which is one of UHG’s telephone numbers.
25

     PLAINTIFF’S COMPLAINT                                                             Sharon D. Cousineau
                                                      3                               Samwel Cousineau, PC
                                                                               700 West Evergreen Boulevard
                                                                               Vancouver, Washington 98660
                                                                       Tel. 360-750-3789 / Fax 360-750-3788
        Case 2:20-cv-00294-SMJ           ECF No. 1        filed 08/19/20    PageID.4 Page 4 of 6




        26. Plaintiff is not the debtor Defendants seek to collect from.
1
        27. Plaintiff has never had an account with Capital One Bank.
2

3       28. The alleged debt is owed by another “Steven Bell.”

4       29. On or about July 10, 2020, Plaintiff answered a collection call from UHG and spoke with

5          one of UHG’s female collectors.

6       30. During the above-referenced collection call, Plaintiff provided his social security number
7          to UHG’s female collector.
8
        31. Plaintiff’s social security number provided to UHG’s female collector is different than that
9
           of the true debtor.
10
        32. During the above-referenced collection call, UHG’s female collector accused Plaintiff of
11
           being a liar and lying about his social security number.
12
        33. During the above-referenced collection call, UHG’s female collector threatened to take
13
           legal action against Plaintiff.
14
        34. To date, Defendants have not taken legal action Plaintiff.
15

16      35. Defendants cannot lawfully take legal action against Plaintiff because Plaintiff does not

17         owe the alleged debt.

18      36. UHG’s above-referenced actions were an attempt to coerce Plaintiff into payment of the

19         alleged debt.
20
        37. The natural consequences of UHG’s female collector’s actions was to unjustly condemn
21
           and vilify Plaintiff for his non-payment of the debt Plaintiff allegedly owed.
22
        38. The natural consequences of UHG’s female collector’s actions was to produce an
23
           unpleasant and/or hostile situation between UHG and Plaintiff.
24

25

     PLAINTIFF’S COMPLAINT                                                               Sharon D. Cousineau
                                                      4                                 Samwel Cousineau, PC
                                                                                 700 West Evergreen Boulevard
                                                                                 Vancouver, Washington 98660
                                                                         Tel. 360-750-3789 / Fax 360-750-3788
        Case 2:20-cv-00294-SMJ         ECF No. 1           filed 08/19/20   PageID.5 Page 5 of 6




        39. The natural consequences of UHG’s female collector’s actions were to cause Plaintiff
1
           mental distress.
2

3       DEFENDANTS VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

4       40. Defendants violated the FDCPA based on the following:

5              a. Defendants violated § 1692d of the FDCPA by engaging in conduct that the natural

6                 consequences of which was to harass, oppress, and abuse Plaintiff in connection
7                 with the collection of an alleged debt, when UHG’s female collector falsely
8
                  accused Plaintiff of lying to her;
9
               b. Defendants violated § 1692e of the FDCPA by its use of any false, deceptive, or
10
                  misleading representation or means in connection with the collection of any debt,
11
                  when Defendant engaged in engaged in, at least, the following discrete violations
12
                  of § 1692e;
13
               c. Defendants violated § 1692e(5) of the FDCPA by threatening to take action that
14
                  cannot lawfully be taken, when UHG’s female collector threatened to take legal
15

16                action against Plaintiff and Defendants could not lawfully take such action against

17                Plaintiff because Plaintiff does not owe the alleged debt;

18             d. Defendants violated § 1692e(10) of the FDCPA by using any false representation

19                or deceptive means to collect or attempt to collect any debt, when UHG’s female
20
                  collector falsely accused Plaintiff of lying to her; and
21
               e. Defendants violated § 1692f of the FDCPA by its use of unfair or unconscionable
22
                  means to collect or attempt to collect any debt, when Defendants engaged in all of
23
                  the foregoing misconduct.
24

25

     PLAINTIFF’S COMPLAINT                                                              Sharon D. Cousineau
                                                       5                               Samwel Cousineau, PC
                                                                                700 West Evergreen Boulevard
                                                                                Vancouver, Washington 98660
                                                                        Tel. 360-750-3789 / Fax 360-750-3788
        Case 2:20-cv-00294-SMJ        ECF No. 1        filed 08/19/20   PageID.6 Page 6 of 6




           WHEREFORE, Plaintiff, STEVEN BELL, respectfully requests judgment be entered
1
     against Defendants, UHG I LLC and JTM CAPITAL MANAGEMENT, LLC, for the following:
2

3             a. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act,

4                15 U.S.C. 1692k;

5             b. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

6                Act, 15 U.S.C. 1692k; and
7             c. Any other relief that this Honorable Court deems appropriate.
8

9

10

11

12
     DATED: August 19, 2020                    RESPECTFULLY SUBMITTED,
13
                                               By: /s/Sharon D. Cousineau
14
                                                      Sharon D. Cousineau
15
                                                      Samwel Cousineau, PC
                                                      700 West Evergreen Blvd.
16                                                    Vancouver, WA 98660
                                                      Tel. 360-750-3789
17                                                    Fax 360-750-3788
                                                      sdcousineau@gmail.com
18

19

20

21

22

23

24

25

     PLAINTIFF’S COMPLAINT                                                          Sharon D. Cousineau
                                                   6                               Samwel Cousineau, PC
                                                                            700 West Evergreen Boulevard
                                                                            Vancouver, Washington 98660
                                                                    Tel. 360-750-3789 / Fax 360-750-3788
